United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST LOS ANGELES VETERANS
ADMINISTRATION MEDICAL CENTER,
Los Angeles, CA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 19-0199
Issued: January 6, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

On November 7, 2018 appellant filed an appeal from an October 29, 2018 decision of the
Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-0199. On September 13, 2018 appellant, then a 38-year-old health
technician, filed a traumatic injury claim (Form CA-1) alleging that, on August 24, 2018, she
injured her left wrist due to “excessive force/handcuff constriction” while in the performance of
duty. On the reverse side of the claim form, the employing establishment checked the box marked
“no” when asked whether appellant was injured in the performance of duty. It noted that her tour
of duty had ended and that the alleged incident occurred off premises.
In a development letter dated September 25, 2018, OWCP informed appellant of the type
of factual and medical evidence needed to establish her claim. It provided a questionnaire for her
completion and requested a medical report from a physician, which included a diagnosis and a
rationalized opinion on causal relationship. OWCP afforded appellant 30 days to submit the
necessary evidence. Appellant did not respond.

By decision dated October 29, 2018, OWCP denied appellant’s claim finding that the
incident occurred as alleged, but that appellant had not submitted evidence containing a medical
diagnosis in connection with the accepted employment incident.
Whether an injury occurs in the performance of duty is a preliminary issue before the merits
of the claim are adjudicated.1 The Board finds that the October 29, 2018 decision failed to make
adequate findings on the element of performance of duty. The employing establishment
controverted the claim noting that the alleged incident occurred after appellant’s shift had ended
and off premises. This controversion clearly raises the issue of whether the alleged injury occurred
in the performance of duty.
In deciding matters pertaining to a given claimant’s entitlement to compensation benefits,
OWCP is required by statute and regulation to make proper findings of fact.2 OWCP’s procedures
further specify that a final decision of OWCP should be clear and detailed so that the reader
understands the reasons for the disallowance of the benefit.3 These requirements are supported by
Board precedent.4
As OWCP failed to make findings of fact and provide a statement of reasons on the issue
of performance of duty, the case will be remanded to OWCP. Following any further development
deemed necessary, it shall issue a de novo decision.

1

T.H., Docket No. 17-0747 (issued May 14, 2018); P.L., Docket No. 16-0631 (issued August 9, 2016); see also
M.D., Docket No. 17-0086 (issued August 3, 2017).
2

5 U.S.C. § 8124(a) provides that OWCP shall determine and make a finding of fact and make an award for or
against payment of compensation. 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP shall
contain findings of fact and a statement of reasons.
3

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5 (February 2013).

4

See James D. Boller, Jr., 12 ECAB 45, 46 (1960); see also R.B., Docket No. 16-1696 (issued September 7, 2017).

2

IT IS HEREBY ORDERED THAT the October 29, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
action consistent with this order of the Board.
Issued: January 6, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

3

